TO BE PUBLISHED


                     saxyrtMt C~Vurf of
                                   2007-SC-000344-KB



 KENTUCKY BAR ASSOCIATION                                                     MOVANT


 V.                               IN SUPREME COURT


 IRVIN SCOTT JOHNS                                                      RESPONDENT


                                 OPINION AND ORDER

       The Board of Governors of the Kentucky Bar Association has recommended that

Irvin Scott Johns, who was admitted to the practice of law in Kentucky on October 2,

1998, whose member number is 87321, and whose last known bar roster address is

5296 Sanibelle Vista; Jeffersonville, Indiana 47130, be permanently disbarred from the

practice of law. We agree with the Board's recommendation.

       This case consolidates twelve separate charges (file numbers 12013, 12194,

12260, 12473, 12580, 12596, 12722, 12741, 12745, 12751, 12851, and 12998) filed

with the Kentucky Bar Association . Each charge was served upon Johns through the

Executive Director, as authorized by SCR 3.175(2) ; and Johns failed to file an answer to

any of the charges. On February 13, 2007, the Inquiry Commission ordered the matters

submitted to the Board as a default case under SCR 3.210(1) .

      The unethical behavior alleged in the charges demonstrates a pattern of

misconduct in which Johns would accept representation of a client, accept an advance
payment of fee, fail to perform the agreed upon legal tasks, fail to communicate with the

client, and fail either to surrender papers and property to which the client was entitled or

to refund any unearned fee . We see no reason to describe Johns's misconduct in any

greater detail .

        The Board found Johns guilty of forty-eight separate violations of the Kentucky

Rules of Professional Conduct: twelve counts of violating SCR 3.130(1 .3) (failure to act

with reasonable diligence and promptness in representing a client); twelve counts of

violating SCR 3 .130(1 .4) (failure to keep a client reasonably informed or to promptly

comply with reasonable requests for information) ; twelve counts of violating

SCR 3 .130(1 .16(d)) (failure upon termination of representation to take steps to the

extent reasonably practicable to protect a client's interests, such as surrendering papers

and property to which the client is entitled and refunding any advance payment of fee

that has not been earned) ; and twelve counts of violating SCR 3.130(8 .1(b)) (failure to

respond to a lawful demand for information from a disciplinary authority) .

       After considering Johns's misconduct in these consolidated matters and prior

discipline,' the Board voted unanimously to recommend Johns's permanent disbarment

from the practice of law. In reaching its decision and recommendation on penalty, the

Board considered several Kentucky decisions in which this Court permanently disbarred

an attorney after he or she was found guilty of engaging in a similar pattern of neglect

and misconduct .2 Johns made no request under SCR 3 .370(8) that we review the


   Johns's prior discipline includes private admonition on June 7, 2001, for violation of
   SCR 3.130(1 .16(d)) and suspension from practice of law on January 27, 2005, for non-
   payment of bar dues and non-compliance with continuing legal education requirements .
   See, e.g., Kentucky Bar Ass'n v. Adair, 203 S.W.3d 144, 145 (Ky. 2006) (warranted sanction
   was permanent disbarment for attorney misconduct involving failure to attend to client
   matters and failure to return unearned fees); Kentucky Bar Ass'n v. Scalf, 42 S.W.3d 622,
Board's recommendation, and we see no reason to initiate such a review . So under

SCR 3.370(10), the decision of the Board is hereby adopted .

          ACCORDINGLY, IT IS ORDERED THAT:

          1)      Respondent, Irvin Scott Johns, is permanently disbarred from the practice

of law;

          2)      In accordance with SCR 3.450, Johns is directed to pay all costs

associated with these disciplinary proceedings against him, said sum being $1,656 .95,

and for which execution may issue from this Court upon finality of this Opinion and

Order ;

          3)      Under SCR 3.390, Johns shall, within ten days from the entry of this

Opinion and Order:

                  a)      to the extent possible, cancel and cease any advertising activities in

which he is engaged ; and

                  b)      notify all clients, in writing, of his inability to represent them ; notify,

in writing, all courts in which he has matters pending of his disbarment from the practice

of law; and furnish copies of these letters of notice to the Executive Director of the

Kentucky Bar Association .

          All sitting . All concur .

          ENTERED : November 1, 2007 .




   623 (Ky. 2001) (warranted sanction was permanent disbarment for attorney misconduct in
   six client matters where attorney accepted money from clients to perform legal tasks but
   never performed the tasks or returned money).